Title: From George Washington to Benjamin Tallmadge, 27 November 1782
From: Washington, George
To: Tallmadge, Benjamin


                  
                     Sir
                     Head Quarters Novr 27th 1782
                  
                  Yours of the 25th with its enclosures came safe by the Dragoons yesterday; but I had occasion to delay writing until this Morning, which will account for their not returning so soon as you expected.
                  I very much approve the plan you suggest, but cannot agree with you respecting the time—I should think it ought to be, at the instant when the Troops on the Lines are relieved; you may make your Calculations accordingly; and two Companies of Lt Infantry will in that case be sent to Bedford—But as I am not certain when the relief will be ordered, you will do nothing final untill you hear farther from me.
                  Do not fail to accomplish what I desired. I am, with great regard Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  The Relief will not be postponed beyond the 8th or 9th of Decr.
                  
                  
               